Citation Nr: 0801799	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  98-05 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right eye disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a disability 
manifested by dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to April 
1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in October 1997, the RO denied the 
veteran's claim for service connection for tinnitus.  A July 
1999 rating decision denied service connection for dizziness.  
This case has been before the Board in September 2002, and 
October 2003, and was remanded on each occasion to ensure due 
process.  In March 2005, the Board denied service connection 
for tinnitus and dizziness.  The veteran appealed this 
determination to the United States Court of Appeals for 
Veterans Claims (Court) which, by Order dated October 26, 
2006, granted a Joint Motion for Remand (Joint Motion).  The 
case is again before the Board for appellate consideration.

Service connection for a right eye disability has been denied 
by the RO on several occasions.  In July 1999, the RO 
concluded that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for a right eye disability.  He was notified of 
this decision and of his right to appeal by a letter dated 
later that month, but a timely appeal was not received.  The 
veteran subsequently sought to reopen his claim for service 
connection for a right eye disability.  In an October 2005 
rating decision, the RO denied service connection.  The 
veteran filed a timely appeal to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The Joint Motion notes that the Board, in its March 2005 
decision, had relied on the absence of medical evidence of 
tinnitus in service and for many years thereafter for its 
conclusion that tinnitus was not present in service.  It 
failed to point to independent medical evidence to support 
the implication that the veteran's tinnitus was due to noise 
exposure following his discharge from service.  In Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991), the Court observed 
that the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record or adequate quotation from recognized 
medical treatises.  In addition, the Joint Motion found that 
the Board had ignored a reference to the veteran's report of 
dizzy spells in service.  The Board notes that the veteran 
has not been afforded a VA examination to ascertain the 
etiology of tinnitus or a disability manifested by dizziness 
following his discharge from service.  

The veteran claims that he has submitted new and material 
evidence to reopen a claim for service connection for a right 
eye disability.  The Board points out that the October 2005 
rating action did not address this claim on the basis of 
finality.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
essentially stated that VA must notify a claimant of the 
evidence and information that is necessary to reopen a claim 
and of what evidence and information is necessary to 
establish entitlement to the underlying claim of the benefits 
sought by the claimant.  The Court further stated that the 
VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  A review of 
the claims file reveals that notice complying with this Court 
decision has not been furnished to the veteran.  This should 
be accomplished on remand.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO/AMC must review the veteran's 
claims file, and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103 and 
5103A (West 2002) are fully complied with 
and satisfied with respect to whether new 
and material evidence has been submitted 
sufficient to reopen the veteran's 
previously denied claim for service 
connection for a right eye disability.  
The notice should also address what 
evidence would be necessary to 
substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous denials, as outline by the Court 
in Kent v. Nicholson, 20 Vet. App. 1 
(2006).

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for tinnitus and a 
disability manifested by dizziness 
following his separation from service.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.

3.  The veteran should then be afforded 
appropriate VA examinations to determine 
the nature of tinnitus or a disability 
manifested by dizziness, and to provide 
an opinion as to their possible 
relationship to service.  All necessary 
tests should be performed.  The examiner 
should provide the rationale for any 
opinion set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, to include the relevant law and 
regulations concerning new and material 
evidence, and be provided an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

